 
Exhibit 10.6
 
BUFFALO MANAGEMENT LLC
555 South Barrington Avenue, #206
Los Angeles CA 90049


February 11, 2011


Prospect Global Resources Inc.
600 17th Street, Suite 2800 South
Denver CO 80202
Attention:  Patrick Avery


Dear Pat:


This letter confirms our agreement with respect to fees owed to Buffalo
Management LLC ("Buffalo") pursuant to the Second Amended and Restated
Management Services Agreement (the "Agreement") dated as of January 6, 2011
between Buffalo and Prospect Global Resources Inc. ("Prospect").  Upon the
anticipated closing of the merger transaction (the "Merger") between Prospect
and Triangle Castings, Inc. ("Triangle"), Prospect will owe Buffalo $935,000
(the "Accrued Obligation") pursuant to the Agreement, calculated as follows:


●
Accrued monthly Consulting Fees of $140,000

●
Accrued monthly Office Reimbursement of $35,000

●
Acquisition Fee of $110,000 for the American West Potash investment

●
Public Company Transaction Fee of $650,000 for the Triangle transaction



Buffalo agrees to accept, as payment in full of the Accrued Obligation,
1,516,667 shares of Triangle's common stock upon consummation of the
Merger.  Except as modified hereby, the Agreement remains in full force and
effect.



[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 



  Sincerely,           BUFFALO MANAGEMENT LLC          
 
By:
/s/ Chad Brownstein       Chad Brownstein, Manager  

 

  Accepted and Agreed:           PROSPECT GLOBAL RESOURCES INC.          
 
By:
/s/ Patrick Avery       Patrick Avery, President                  